VAN DUSEN, Circuit Judge,
concurring.
I concur in the judgment of the court and in the opinion in all respects except that portion in section III which addresses the appellant’s “second argument” that he had fully exhausted his administrative remedies by the time that the district court ruled on the appellee’s motion for summary judgment (pages 12-15 of the majority opinion). I believe the unnecessary construction of the exhaustion requirement of § 717(c) of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-16(c), contained in this dictum should be deferred until such construction is necessary for the decision in a case.